Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-3 and 5-7 are currently amended.
Claim 4 is canceled.
Claims 8-10 are original
Claims 1-3 and 5-10 are pending in current application.
112b rejections are withdrawn based on applicant’s amendments.
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Kim (KR20180003728A) discloses a vehicle control device that calculates a yaw angle displacement amount and a travel distance of a vehicle from a wheel speed pulse counted from a pulse waveform generated by a wheel speed sensor provided in right and left non-steering wheels of the vehicle, detecting a forward and backward traveling direction of the vehicle, and outputting a relative position and a relative direction of the vehicle from an estimation start state to estimate a vehicle position and a relative position of the vehicle on a basis of the yaw angle displacement amount, the travel distance, and the forward and backward traveling direction of the vehicle, wherein the yaw angle displacement of the vehicle of the vehicle is corrected in a direction of reducing an error in the yaw angle displacement amount at an estimation start 
None of the prior art of record, either individually or in combination, teaches or suggests: A vehicle control device, comprising at least one processor configured to: calculate a yaw angle displacement amount and a travel distance of a vehicle from a wheel speed pulse count counted from a pulse waveform generated by a wheel speed sensor provided in right and left non-steering wheels of the vehicle; a detector configured to detect a forward and backward traveling direction of the vehicle; and an output configured to output a relative position and a relative direction of the vehicle from an estimation start state, the at least one processor configured to estimate a vehicle position of the vehicle on a basis of the yaw angle displacement amount, the travel distance, and the forward and backward traveling direction of the vehicle, wherein the at least one processor configured to correct the yaw angle displacement amount of the vehicle in a direction of reducing an error in the yaw angle displacement amount at an estimation start point with respect to a reference direction in which 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664